Citation Nr: 0713555	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for a service-
connected fractured right forearm, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from February 1970 to December 1973.  

Procedural history

In December 2004, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts granted service 
connection for a fractured right forearm.  A noncompensable 
(zero percent) disability rating was assigned.  The veteran 
has appealed the assigned disability rating.

In an April 2006 rating decision, the RO granted an increased 
rating, 10 percent.  The veteran has continued to disagree 
with the assigned rating.

The veteran testified at a personal hearing which was chaired 
by the undersigned Veterans law Judge at the RO in October 
2006.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

There has been a significant recent judicial decision 
concerning the VCAA that affects this case.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (the Court) observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

With respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant as service connection has already been granted for 
the claim.  With respect to elements (4) and (5), the veteran 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  The only VCAA letter of record 
was issued in October 2004 and it dealt only with the then-
pending claim of entitlement to service connection.  

Considering how the veteran has received no notice as to 
disability rating and effective date, it would be prejudicial 
to proceed to a decision on the merits at this time.  
Accordingly, this issue must be remanded for proper notice 
under Dingess, which includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.  



Accordingly, the case is REMANDED for the following action:

1. VBA should send the veteran 
a corrective VCAA notice, which 
complies with the notification 
requirements outlined by the 
Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  VBA should then 
readjudicate the veteran's 
claim of entitlement to an 
increased disability rating for 
service-connected right forearm 
fracture.  If the benefit 
sought on appeal remains 
denied, VBA should provide the 
veteran and his representative 
with a supplemental statement 
of the case and allow an 
appropriate period of time for 
response.  The case should then 
be returned to the Board for 
further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



